On November 8, 1976, it was the sentence and judgment of the Court as follows: 1. The defendant shall be imprisoned in the State Prison at Deer Lodge, Montana, for a period of ten (10) years on Count I: Felony, Theft; for a period of one hundred years (100) years on Count II: Felony, Deliberate Homicide; for a period of twenty (20) years on Count III: Felony, Sexual Intercourse Without Consent; for a period of forty years (40) on Count IV: Felony, Robbery; and for a period of twenty (20) years on Count V: Felony, Aggravated Assault. Each sentence is to be considered as a separate and distinct term as applied to any and all Montana rules and regulations concerning pardons and parole. Said terms and sentences to be served consecutively. The defendant shall receive a total credit of forty-five (45) days for time served in jail prior to sentencing.
On October 19, 1995, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Edmund F. Sheehy, Jr., attorney from Helena. The state was represented by Marty Lambert, Deputy County Attorney from Bozeman.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed. \
Rule 17 of the Rules of the Sentence Review Division provides : "The sentence *79imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
DATED this 1st day of November, 1995.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 19th day of October, 1995.
Hon. John Warner, Chairman, Hon. Ted O. Lympus, Member, Hon. Jeffrey M. Sherlock, Member.
The Sentence Review Board wishes to thank Edmund F. Sheehy, Jr., attorney from Helena, for representing Mr. Brown in this matter and also to Marty Lambert, Deputy County Attorney from Bozeman for representing the State.